Title: To Alexander Hamilton from Joseph Whipple, 22 May 1793
From: Whipple, Joseph
To: Hamilton, Alexander


Portsmouth [New Hampshire] May 22, 1793. “… Capt. Yeaton informs me he has sustained considerable loss in furnishing provisions for the Cutter at 12 cents per Ration for several quarters past & requests an augmentation of the Stipend if he continues the Supply and desires also the deficiencies of past quarters, since his Contract expired may be made up—his application on this Subject I now inclose—his proposal of one shilling or 16 ⅔ cents per Ration considering the Advanced price of provision I do not think beyond its Value.…”
